UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                  Criminal Case No. 09-cr-00064 (BAH)
                               v.
                                                  Chief Judge Beryl A. Howell
 FRASER VERRUSIO,

                       Defendant.

                                           ORDER

       Upon consideration of the defendant’s Motion for Reconsideration of the Court’s

Memorandum Opinion on the defendant’s Motion to Vacate, Set Aside, and Correct Sentence

Pursuant to 28 U.S.C. § 2255, or in the Alternative, Petition for a Writ of Error Coram Nobis,

ECF No. 180, the related legal memoranda in support and in opposition, and the entire record

herein, for the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the defendant’s Motion for Reconsideration is DENIED.

       SO ORDERED.

       Date: June 19, 2017

       This is a final and appealable Order.

                                                    __________________________
                                                    BERYL A. HOWELL
                                                    Chief Judge